GLICKSTEIN, Judge.
This is an appeal, following conviction for the defendant’s attempted second degree murder of a law enforcement officer during an extraordinary, high speed vehicle chase of the defendant by the officer. The chase, as described in appellant’s brief, makes staged chases by Hollywood stunt men pale in comparison. That no one — participant or non-participant — was killed is purely a matter of luck.
The defendant was convicted, as well, of aggravated battery, arising out of the same acts. This leads us to the valuable opinion in Carawan v. State, 515 So.2d 161 (Fla.1987), wherein those of us involved in the criminal justice system have been reminded of the historical perspective into which our decisions in the area of double jeopardy must be placed.
Consistent with Carawan, we remand with direction to vacate the attempted murder in the second degree — a second degree felony — or aggravated battery — also a second degree felony. Carawan, we note, involved a conviction of attempted manslaughter (third degree felony) and aggravated battery.
LETTS, J., concurs.
HERSEY, C.J., concurs specially with opinion.